Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of Patent Number 11247699. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the copending application 11247699 with obvious wording variations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gautama et al (US 2016/0084661).

	Per claim 1, 8 and 15, Gautama teaches a vehicle, comprising: 
a memory that stores computer executable components (0011 and 0025 teaches a control module 60 for a vehicle comprising memory for storing executable components of the sensor reading); 
a processor that executes computer executable components stored in the memory (0012, 0025 teaches control module 60 that processes sensor readings); 
a monitoring component that monitors driver operation of the vehicle (0013, 0014, 0022 and 0048 teaches driver sensors for monitoring driver operation of the vehicle); 
a recommendation component that generates, in real-time, a recommendation regarding improving at least one characteristic of the driver operation based on the monitoring (0027, 0028, 0030 and 0034 teaches output devices are used to provide feedback and recommendation to the driver in real time in regards to speed, accelerating, braking and/or steering); and 
an interactive display component that presents, during the driver operation, a graphical user interface that visually represents the recommendation relative to the driver operation of the vehicle (0027, 0028, 0034, 0036, 0040-0041 teaches a heads up display that generates real-time UI that displays recommendation relative to the driver’s current operation. See Fig. 3 that shows current lines 200 and the visually recommendation line 202 superimposed on the heads-up display).  

	Per claim 2, 9 and 16, Gautama teaches wherein the at least one characteristic comprises a turning of the vehicle (0041 teaches recommendation based on turning).

	Per claim 3, 10 and 17, Gautama teaches wherein the at least one characteristic comprises a braking of the vehicle (0027, 0028, 0030, 0034 and 0041 teaches output devices are used to provide feedback and recommendation to the driver in real time in regards to speed, accelerating, braking and/or steering).

	Per claim 4, 11 and 18, Gautama teaches wherein the at least one characteristic comprises an acceleration of the vehicle (0027, 0028, 0030, 0034 and 0041 teaches output devices are used to provide feedback and recommendation to the driver in real time in regards to speed, accelerating, braking and/or steering).

	Per claim 5, 12 and 19, Gautama teaches wherein the recommendation component employs machine learning based upon crowdsourced monitoring of drivers' operations of other vehicles to generate the recommendation (0036 teaches communication with other vehicles and gather information to alter or adjust recommendations, communicating with outside source/vehicles is considered crowdsourcing).  

	Per claim 7, Gautama teaches comprising an audio component that generates audio instructions associated with the recommendation (0011 and 0030 teaches audible alert/recommendation).  

	Per claim 20, Gautama teaches wherein the recommendation is based upon a safety objective (0028 and 0030 and 0037 teaches determining driving behavior and habits and based on that alerting a recommendation to the driver so that better driving recommendation can be made).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautama et al (US 2016/0084661) as applied to claims 1, 8 and 15 and further in view of Ricci (US 2014/0309806).

	Per claim 6, Gautama fails to teach, wherein the graphical user interface comprises an indication of an amount of urgency associated with implementing the recommendation.
However, in an analogous art, Ricci teaches using AI for generating alerts/suggestions/recommendations. Ricci further teaches an indication of an amount of urgency associated with implementing the recommendation (0629 teaches using artificial intelligence to generate suggestions/recommendations for the driver of a vehicle. 0734 teaches importance or priority level of alerts/recommendation). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Gautama to use priority/importance alert method of Ricci. The rationale would to minimize collisions and make sure an important recommendation isn’t missed. 

Per claim 13, Gautama doesn’t explicitly teach wherein the recommendation is based upon a fuel economy objective. However, Ricci teaches wherein the recommendation is based upon a fuel economy objective (0337 teaches the system and recommendation of Ricci is for making automobile experience more useful and efficient. Also see paragraphs 0820, 0561 and 0660 teaches outputting/recommended different modes for fuel efficiency driving). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Gautama to use fuel economy output method of Ricci. The rationale would to alert the user of the fuel economy. 

Per claim 14, Gautama doesn’t explicitly teach wherein the recommendation is based upon a vehicle maintenance objective. However, Ricci teaches wherein the recommendation is based upon a vehicle maintenance objective (Paragraph 0351, 0353 and 0634 teaches recommendation/alert for vehicle maintenance/malfunction). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Gautama to use maintenance recommendation of Ricci. The rationale would to alert the driver of the maintenance of the vehicle so the vehicle doesn’t break down on the drive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Green et al (US 2020/0166746); Fig. 5 and paragraph 0052 teaches HUD for alerting driver with recommendation superimposed on current operation of the vehicle. 

Sakai et al (US 2020/0307617); 0026 and 0028 teaches alert image ME and the recommended driving image M are, for example, rendered on a HUD which is formed on the windshield and superimposed on the real view. A dashed-line region shown in the windshield 50 in FIG. 1 is a region in which the head-up display 51 is formed. In addition, when the real view S is video shown on the monitor 52, the alert image ME and the recommended driving image M are superimposed on the video

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685